FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT P. BENYAMINI,                              No. 12-16863

               Plaintiff - Appellant,             D.C. No. 2:11-cv-02916-GEB-
                                                  EFB
  v.

SAHOOTA; et al.,                                  MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Robert P. Benyamini, a former California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his medical needs and other constitutional violations. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal of an action for failure to comply with an order to file an amended

complaint, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.

      The district court did not abuse its discretion by dismissing the action after

providing Benyamini with an opportunity to amend his complaint, apprising him of

the deficiencies of his pleading, and warning him that failure to amend would

result in dismissal. See Fed. R. Civ. P. 41(b) (allowing dismissal of action for

failure to comply with court orders); Ferdik, 963 F.2d at 1260-61 (listing factors to

guide dismissal under Rule 41(b)).

      AFFIRMED.




                                          2                                     12-16863